We are of opinion that the Court of Civil appeals did not err in holding that Taylor and Bennett did not waive their mechanic's liens by taking the notes and trust deed, and that their claims should be classed with those of the other contractors. We granted the application for writ of error mainly upon the ground that the said court probably erred in establishing the attorney's fees, provided for in said notes, as a lien on the property on an equal footing with that of the other mechanic's liens and superior to the claim of the bank. Since defendants in error have filed in this court a remittitur of such fees we need not decide the question, but will on such remittitur reform the judgment by deducting same. We deem it unnecessary to attempt to add anything to the clear and satisfactory statement made by said court of the legal principles governing the case. We do not wish to be understood, however, as intimating that the bank might not have so made its loan as to become subrogated to the rights of such mechanic's lien holders as might be paid off with the money borrowed from it. Such a question does not arise under the facts shown by this record. The costs of this court will be adjudged against defendants in error.
Affirmed on remittitur. *Page 86